As filed with the Securities and Exchange Commission on February 19, 2013. Registration No. 333-150386 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVEAMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLE REIT EIGHT, INC. (Exact name of registrant as specified in charter) Commonwealth of Virginia (State or other jurisdictionof incorporation or organization) 20-8268625 (I.R.S. EmployerIdentification No.) 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Glade M. Knight814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service of process) Copies to:
